UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 30, 2010 NUTRACEA (Exact Name of Registrant as Specified in Charter) California 0-32565 87-0673375 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6720 N. Scottsdale Road, Suite 390 Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602) 522-3000 (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items. As previously disclosed, on November 10, 2009, NutraCea filed a voluntary petition for reorganization under Chapter 11 of the United States Bankruptcy Codein the United States Bankruptcy Court for the District of Arizona (the “Bankruptcy Court”), in the proceeding titled In re:NutraCea., Case No. 2:09-bk-28817-CGC.On October 27, 2010, the Bankruptcy Court entered an order confirming the first amended plan of reorganization proposed by NutraCea and the Official Committee of Unsecured Creditors dated August 10, 2010 (the “First Amended Plan”). In accordance with the First Amended Plan, on November 30, 2010, the First Amended Plan became effective and NutraCea formally exited Chapter 11 bankruptcy proceedings. On December 1, 2010, NutraCea issued a press release announcing its emergence from Chapter 11 bankruptcy proceedings.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Press Release dated December 1, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUTRACEA Date: December 1, 2010 By: /s/ Jerry Dale Belt Jerry Dale Belt Chief Financial Officer (Duly Authorized Officer)
